Citation Nr: 1453166	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-26 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  

In July 2014, a Travel Board hearing was held at the Newark, New Jersey, Regional Office (RO) before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

At the July 2014 Travel Board hearing, the Veteran advanced that his PTSD symptoms had worsened, which caused him to begin drinking again.  His last examination was December 2010; therefore, another examination is needed to determine the current degree of severity of his service-connected PTSD.

Further, at the July 2014 Travel Board hearing, he testified that he received mental health treatment from the East-Orange VA medical center (VAMC) and the Trenton Vet Center in New Jersey.  The record also reflects that he has received health care from the Hamilton Community Based Outpatient Clinic (CBOC).  Current clinical records are dated only through October 2010.  As such, the most recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records for the period from October 2010 to the present. 

2.  Schedule the Veteran for an examination in order to assist in determining the current level of severity of PTSD.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

If the examiner diagnoses other psychiatric disorders, the examiner should be requested to distinguish, to the extent possible, the impairment from the Veteran's PTSD from that related to any other psychiatric disabilities.

3.  Thereafter, readjudicate the issue on appeal.  If any part of the benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

